Citation Nr: 0615598	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  02-04 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  He died in December 1997; the appellant is his 
surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appellant was scheduled for a formal hearing in October 
2002 before a Decision Review Officer at the RO, but 
cancelled her request prior to the hearing, and instead opted 
for a conference with the Decision Review Officer.  In 
addition, she requested a Board hearing to be conducted at 
the RO; however, she withdrew that request in January 2003.  
There are no other hearing requests of record.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in November 2003.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

In November 2003, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation in 
service and he did not participate in a radiation-risk 
activity.   

2.  None of the disorders that caused or contributed to cause 
the veteran's death was not present within one year of the 
veteran's discharge from service or etiologically related to 
service.


CONCLUSION OF LAW

A disability incurred in or aggravated by active duty did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letters mailed in April 2001, prior to its 
initial adjudication of the claim.  The appellant was also 
provided a follow-up letter in January 2004.  Although she 
was not specifically informed that she should submit any 
pertinent evidence in her possession, she was informed of the 
evidence that would be pertinent and that she should submit 
such evidence or provide the originating agency with the 
information and any authorization necessary for the 
originating agency to obtain the evidence on her behalf.  
Therefore, the Board believes that she was on notice of the 
fact that she should submit any pertinent evidence in her 
possession.  Although the appellant has not been provided 
notice of the evidence necessary to establish an effective 
date for service connection for the cause of the veteran's 
death, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the cause of the veteran's 
death.  Consequently, no effective date will be assigned, so 
the failure to provide notice with respect to this element of 
the claim constitutes no more than harmless error.  

The Board also notes that the originating agency has tried to 
obtain the veteran's service medical records, but was 
notified by the National Personnel Records Center that they 
are not available.  In light of the absence of service 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, the legal standard for 
proving a claim for service connection is not lowered in such 
a case, but rather, the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant is increased.  See Russo v. Brown, 
9 Vet. App. 46 (1996).  

The appellant's representative suggested in the May 2006 
informal hearing that the duty to assist is heightened in 
cases where service records are lost.  The representative 
offered no authority for this, and indeed, pointed to no 
additional evidence that might be obtained by VA to 
substantiate the claim.  The record shows that the 
originating agency has not refused or neglected to assist the 
appellant in obtaining evidence.  To the contrary, the 
originating agency has undertaken extensive efforts to assist 
the appellant in obtaining records identified by her.  In 
response, the originating agency has obtained some treatment 
records for the veteran, and has received responses from 
other providers that no records could be found.  The Board is 
not aware of any available outstanding evidence that has not 
been obtained.  That certain evidence is not available does 
not reflect any failure on the part of VA in its duty to 
assist.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the appellant.  Accordingly, the Board will address the 
merits of the claim.  

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.5 (2005).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused or contributed substantially or 
materially to cause death.  A service-connected disability is 
one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant tumor or diabetes mellitus 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d) (2005).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 3.309(d) 
(3)(vi)(2005).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) Bronchiolo-alveolar 
carcinoma; (xvii) Cancer of the bone; (xviii) Cancer of the 
brain; (xix) Cancer of the colon; (xx) Cancer of the lung; 
and (xxi) Cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2005).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2005).  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
Thus, the Board must not only determine whether the veteran 
had a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability was otherwise the 
result of active service.  In other words, the fact that the 
veteran may not meet the requirements for service connection 
on a presumptive basis does not in and of itself preclude the 
establishment of service connection, as entitlement may 
alternatively be established on a direct basis.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Certificate of Death shows that the veteran died in 
December 1997.  The immediate cause of the veteran's death 
was certified as cardiorespiratory arrest, which was 
described as due to or a consequence of carcinoma of the 
colon with metastasis, which in turn was due to or a 
consequence of diabetes.  No other condition was indicated as 
an immediate or contributory cause of death.  At the time of 
the veteran's death, service connection was in effect for no 
disability.

Although the veteran's service medical records were not 
located and are presumed to have been destroyed by fire at 
the National Personnel Records Center, the appellant does not 
contend that any of the conditions listed on the death 
certificate were present in service or within one year of the 
veteran's discharge from service.  Rather, it is her 
essential contention that the veteran was exposed to 
radiation during the occupation of Japan at the end of the 
Second World War. 

The Certificate of Death lists colon cancer as a contributory 
cause of the veteran's death.  Colon cancer is listed among 
the diseases specific to radiation exposed veterans under 38 
C.F.R. § 3.309 (d) and among the radiogenic diseases under 
38 C.F.R. § 3.311.  However, the presumptive provisions of 38 
C.F.R. § 3.309 (d) apply only to radiation exposed veterans.  
To be considered "radiation exposed" the veteran must have 
participated in a radiation risk activity. 38 C.F.R. § 3.309 
(d)(3)(i).  The appellant does not contend and the evidence 
does not suggest that the veteran participated in a test 
involving the detonation of a nuclear device, or that he was 
a prisoner of war in Japan.  The appellant has repeatedly 
stated that he was stationed in the city of Aomori, and that 
he was also present in Hirosaki and Hokkaido.  Letters from 
the veteran, transcribed by the appellant, also indicate that 
he was in Aomori, Hirosaki and Hokkaido.  A newspaper article 
from the time of the veteran's service indicates that his 
unit would be stationed in Aomori.  The Board takes notice of 
the fact that the shortest geographic distance between Aomori 
and Hiroshima is just over 600 miles.  The shortest distance 
between Aomori and Nagasaki is well over 700 miles.  Hokkaido 
is even farther from Hiroshima and Nagasaki.  Hiroskai is 
located on the outskirts of Aomori.  While the list of 
radiation-risk activities includes the occupation of 
Hiroshima or Nagasaki, it does not include the occupation of 
other cities in Japan.  The appellant does not contend and 
the evidence does not suggest that the veteran actually 
participated in the occupation of Hiroshima or Nagasaki.  

The Board notes that the appellant stated in an April 2005 
letter that the veteran was sent out to other areas as needed 
and that this involved where the bomb had been dropped.  
However, this more recent statement conflicts with the 
earlier statements of the appellant and is inconsistent with 
the articles submitted by her and the veteran's account in 
letters sent to her.  In light of such evidence, the Board is 
not persuaded by this recent unsubstantiated assertion.  The 
Board is cognizant of the fact that, in the period 
intervening the appellant's original account and her more 
recent statement, she has been repeatedly informed by rating 
decisions and communications from the RO that the veteran's 
proximity to Hiroshima and Nagasaki was a crucial factor in 
establishing her claim.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony].

The appellant's representative argued in the May 2006 
informal hearing that there was credible evidence that the 
veteran visited Hiroshima and Nagasaki.  The representative 
did not identify the source of such credible evidence.  
Assuming that the representative is referring to the 
appellant's recent statement, for the reasons discussed 
above, the Board does not find that statement to be credible.  
Indeed, the appellant has not stated that the veteran visited 
Hiroshima and Nagasaki, but made a vague reference to his 
being sent to other areas that involved where the bomb had 
been dropped.  In fact, the appellant has been otherwise 
consistent in her assertion that the veteran was stationed in 
and around Aomori.  

In any event, the above stated presumption applies to persons 
involved in the occupation of Hiroshima and Nagasaki, and 
those carrying out official military duties.  38 C.F.R. § 
3.309(d) (3)(vi)(2005).  There is no reference in the 
presumptive provisions to veterans who may have visited those 
cities, as the representative now suggests.  

Articles submitted by the appellant discuss the occupation of 
the Japan and the location and activities of various U.S. 
military units within Japan.  However, they do not establish 
that the veteran's unit was involved in the occupation of 
Hiroshima or Nagasaki.  Based on the evidence presented, the 
Board concludes that the veteran's duties in Japan do not 
qualify as a radiation risk activity, and he is not deemed to 
be a radiation exposed veteran under the provisions of 38 
C.F.R. § 3.309 (d).  

Colon cancer is also listed among the radiogenic diseases 
under 38 C.F.R. § 3.311.  In accordance with the provisions 
of 38 C.F.R. § 3.311(a) (2), a dose assessment was requested 
from the Defense Threat Reduction Agency (DTRA).  Based on 
the evidence that the veteran was stationed in Aomori Japan 
in 1945, the DTRA responded that the veteran's external gamma 
dose and internal dose of the colon was 0.0 rem, and there 
was no potential for radiation exposure from the bombing of 
Hiroshima and Nagasaki.  As the veteran is not deemed to have 
been exposed to ionizing radiation, further development of 
the claim is not required.  

With respect to whether service connection is otherwise 
warranted, the Board notes that there is no medical opinion 
or other competent nexus evidence that purports to relate the 
uncontested cause of the veteran's death to his military 
service.  The appellant submitted a February 2001 letter from 
the veteran's personal physician, R.W.K, M.D., but the letter 
does not offer an opinion with respect to nexus.  R.W.K. 
stated that he really could not comment on the accuracy of 
the appellant's statements with respect to radiation 
exposure, but that it would be worth investigating as to how 
many veterans who were stationed in Japan were later 
diagnosed with cancer.  R.W.K.'s statement is inconclusive 
with respect to nexus.  The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Indeed, the only competent nexus opinion of record comes from 
the Certificate of Death, which lists the veteran's carcinoma 
of the colon as due to or a consequence of diabetes.  That 
document does not mention radiation exposure.  

The Board has considered the appellant's statements and 
recognizes her obvious belief in the merits of her claim; 
however, the appellant is not a medical professional, and her 
opinion with respect to medical nexus carries no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  As the 
evidence for and against the claim is not in approximate 
balance, the benefit-of-the-doubt doctrine does not apply.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


